
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


        Citadel Broadcasting Corporation has entered into an Indemnification
Agreement with the following persons in the form that follows:

Name


--------------------------------------------------------------------------------

  Date


--------------------------------------------------------------------------------

Farid Suleman   July 31, 2003 Judith A. Ellis   July 31, 2003 Randy L. Taylor  
July 31, 2003 David W. Checketts   July 31, 2003 J. Anthony Forstmann   July 31,
2003 Theodore J. Forstmann   July 31, 2003 Gordon A. Holmes   July 31, 2003
Sandra J. Horbach   July 31, 2003 Michael A. Miles   July 31, 2003 Charles P.
Rose, Jr.   July 31, 2003 Herbert J. Siegel   July 31, 2003

--------------------------------------------------------------------------------


INDEMNIFICATION AGREEMENT


        INDEMNIFICATION AGREEMENT, dated as of                         , by and
among Citadel Broadcasting Corporation, a Delaware corporation (the "Company"),
Citadel Communications Corporation, a Nevada corporation and a wholly-owned
subsidiary of the Company ("CCC"), Citadel Broadcasting Company ("CBC"), a
Nevada corporation and a wholly-owned subsidiary of CCC, ("CBC", together with
CCC, the "Subsidiaries") and the director and/or officer of the Company whose
name appears on the signature page of this Agreement ("Indemnitee").


RECITALS


        A. Highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or officers or in other capacities
unless they are provided with reasonable protection through insurance or
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the corporations.

        B. The Board of Directors of the Company (the "Board") has determined
that the Company should act to assure its directors and officers that there will
be increased certainty of such protection in the future.

        C. It is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.

        D. Indemnitee is willing to serve, to continue to serve and to take on
additional service for or on behalf of the Company and/or the Subsidiaries on
the condition that Indemnitee be so indemnified.

        E. In consideration of the benefits received and to be received by the
Company and/or the Subsidiaries in connection with actions taken and to be taken
by the Board and by the officers of the Company, the Company and the
Subsidiaries have determined that it is in their best interests for the reasons
set forth above to be a party to this Agreement and to provide indemnification
to the directors and officers of the Company in connection with their service to
and activities on behalf of the Company and the Subsidiaries.

        F. The Subsidiaries acknowledge that for purposes of this Agreement the
directors and officers of the Company who enter into this Agreement are serving
in such capacities at the request of the Subsidiaries.

        G. The Subsidiaries further acknowledge that such directors and officers
are willing to serve, to continue to serve and to take on additional service for
or on behalf of the Company, thereby benefiting the Subsidiaries, on the
condition that the Subsidiaries enter into, and provide indemnification pursuant
to, this Agreement.


AGREEMENT


        In consideration of the premises and the covenants contained herein, the
Company, Subsidiaries and Indemnitee do hereby covenant and agree as follows:

        1.    Definitions.    

(a)For purposes of this Agreement:

(i)"Affiliate" shall mean any corporation, partnership, joint venture, trust or
other enterprise in respect of which Indemnitee is or was or will be serving as
a director or officer directly or indirectly at the request of the Company or
the Subsidiaries, and including, but not limited to, service with respect to an
employee benefit plan.

2

--------------------------------------------------------------------------------

(ii)"Disinterested Director" shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(iii)"Expenses" shall include all attorneys' fees and costs, retainers, court
costs, transcripts, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses incurred in connection with
asserting or defending claims.

(iv)"fines" shall include any excise taxes assessed on Indemnitee with respect
to any employee benefit plan.

(v)"Independent Counsel" shall mean a law firm or lawyer that neither is
presently nor in the past year has been retained to represent: (i) the Company,
the Subsidiaries or Indemnitee in any matter material to any such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder in any matter material to such other party.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any firm or person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing any of the
Company, the Subsidiaries or Indemnitee in an action to determine Indemnitee's
right to indemnification under this Agreement. All Expenses of the Independent
Counsel incurred in connection with acting pursuant to this Agreement shall be
borne by the Company.

(vi)"Losses" shall mean all expenses, liabilities, losses and claims (including
attorneys' fees, judgments, fines, excise taxes under the Employee Retirement
Income Security Act of 1974, as amended from time to time, penalties and amounts
to be paid in settlement) incurred in connection with any Proceeding.

(vii)"Proceeding" shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative.



(b)For purposes of this Agreement, a person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner "not opposed to the best interests of the Company" as referred to in this
Agreement; the term "serving at the request of the Company or the Subsidiaries"
shall include any service as a director, officer, employee or agent of the
corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and references to the "Company", "CBC" or "CCC"
shall include, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify Indemnitee in its capacity as a
director, officer, or employee or agent, so that Indemnitee shall stand in the
same position under this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

        2.    Service by Indemnitee.    Indemnitee agrees to begin or continue
to serve the Company or any Affiliate as a director and/or officer.
Notwithstanding anything contained herein, this Agreement shall not create a
contract of employment between the Company or the Subsidiaries and Indemnitee,
and the termination of Indemnitee's relationship with the Company or the
Subsidiaries or an Affiliate by either party hereto shall not be restricted by
this Agreement.

3

--------------------------------------------------------------------------------


        3.    Indemnification.    The Company and Subsidiaries jointly and
severally agree to indemnify Indemnitee for, and hold Indemnitee harmless from
and against, any Losses or Expenses at any time incurred by or assessed against
Indemnitee arising out of or in connection with the service of Indemnitee as a
director or officer of the Company or of an Affiliate (collectively referred to
as an "Officer or Director of the Company") to the fullest extent permitted by
the laws of the State of Delaware in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted indemnification. Without diminishing the scope of the indemnification
provided by this Section, the rights of indemnification of Indemnitee provided
hereunder shall include but shall not be limited to those rights set forth
hereinafter.

        4.    Action or Proceeding Other Than an Action by or in the Right of
the Company or the Subsidiaries.    Indemnitee shall be entitled to the
indemnification rights provided herein if Indemnitee is a person who was or is
made a party or is threatened to be made a party to or is involved (including,
without limitation, as a witness) in any Proceeding (other than an action by or
in the right of the Indemnitee (unless approved in advance in writing by the
Company's Board of Directors), the Company or the Subsidiaries, as the case may
be) by reason of (a) the fact that Indemnitee is or was an Officer or Director
of the Company or any other entity which Indemnitee is or was or will be serving
at the request of the Company or the Subsidiaries, as the case may be, or
(b) anything done or not done by Indemnitee in any such capacity.

        5.    Actions by or in the Right of the Company.    Indemnitee shall be
entitled to the indemnification rights provided herein if Indemnitee is a person
who was or is a party or is threatened to be made a party to or is involved
(including, without limitation, as a witness) in any Proceeding brought by or in
the right of the Company or the Subsidiaries to procure a judgment in its favor
by reason of (a) the fact that Indemnitee is or was an Officer or Director of
the Company or any Affiliate, or (b) anything done or not done by Indemnitee in
any such capacity. Pursuant to this Section, Indemnitee shall be indemnified
against Losses or Expenses incurred or suffered by Indemnitee or on Indemnitee's
behalf in connection with the defense or settlement of any Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company or the Subsidiaries.
Notwithstanding the foregoing provisions of this Section, no such
indemnification shall be made in respect of any claim, issue or matter as to
which Delaware law expressly prohibits such indemnification by reason of an
adjudication of liability of Indemnitee to the Company or the Subsidiaries
unless and only to the extent that the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Losses and Expenses which the Court of Chancery or such other
court shall deem proper.

        6.    Indemnification for Losses and Expenses of Party Who is Wholly or
Partly Successful.    Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been wholly successful on the merits or otherwise
in any Proceeding referred to in Sections 3, 4 or 5 hereof on any claim, issue
or matter therein, Indemnitee shall be indemnified against all Losses and
Expenses incurred by Indemnitee or on Indemnitee's behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company and the Subsidiaries
jointly and severally agree to indemnify Indemnitee to the maximum extent
permitted by law against all Losses and Expenses incurred by Indemnitee in
connection with each successfully resolved claim, issue or matter. In any review
or Proceeding to determine the extent of indemnification, the Company shall bear
the burden of proving any lack of success and which amounts sought in indemnity
are allocable to claims, issues or matters which were not successfully resolved.
For purposes of this Section and without limitation, the termination of any such
claim, issue or matter by dismissal with or without prejudice shall be deemed to
be a successful resolution as to such claim, issue or matter.

4

--------------------------------------------------------------------------------


        7.    Payment for Expenses of a Witness.    Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was an Officer or Director of the Company or any
Affiliate, as the case may be, a witness in any Proceeding, the Company and the
Subsidiaries jointly and severally agree to pay to Indemnitee all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection therewith.

        8.    Advancement of Expenses and Costs.    All Expenses incurred by or
on behalf of Indemnitee (or reasonably expected by Indemnitee to be incurred by
Indemnitee within three months) in connection with any Proceeding shall be paid
by the Company or the Subsidiaries in advance of the final disposition of such
Proceeding within twenty days after the receipt by the Company or the
Subsidiaries of a statement or statements from Indemnitee requesting from time
to time such advance or advances, whether or not a determination to indemnify
has been made under Section 9. Indemnitee's entitlement to such advancement of
Expenses shall include those incurred in connection with any Proceeding by
Indemnitee seeking an adjudication or award in arbitration pursuant to this
Agreement. The financial ability of Indemnitee to repay an advance shall not be
a prerequisite to the making of such advance. Such statement or statements shall
reasonably evidence such Expenses incurred (or reasonably expected to be
incurred) by Indemnitee in connection therewith and shall include or be
accompanied by a written undertaking by or on behalf of Indemnitee to repay such
amount if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified therefor pursuant to the terms of this Agreement.

        9.    Procedure for Determination of Entitlement to Indemnification.    

(a)When seeking indemnification under this Agreement (which shall not include in
any case the right of Indemnitee to receive payments pursuant to Section 7 and
Section 8 hereof, which shall not be subject to this Section 9), Indemnitee
shall submit a written request for indemnification to the Company and the
Subsidiaries. Determination of Indemnitee's entitlement to indemnification shall
be made promptly, but in no event later than 60 days after receipt by the
Company and the Subsidiaries of Indemnitee's written request for
indemnification. The Secretary of the Company shall, promptly upon receipt of
Indemnitee's request for indemnification, advise the Board that Indemnitee has
made such request for indemnification.

(b)The entitlement of Indemnitee to indemnification under this Agreement shall
be determined, with respect to a person who is a director or officer at the time
of such determination, in the specific case (1) by the Board of Directors by a
majority vote of the Disinterested Directors, even though less than a quorum, or
(2) by a committee of the Disinterested Directors designated by majority vote of
the Disinterested Directors, even though less than a quorum, or (3) if there are
no Disinterested Directors, or if such Disinterested Directors so direct, by
Independent Counsel, or (4) by the stockholders. The entitlement of the
Indemnitee to indemnification shall be determined with respect to any person who
is not a director or officer at the time of such determination by any means
reasonably determined by the Company.

(c)In the event the determination of entitlement is to be made by Independent
Counsel, such Independent Counsel shall be selected by the Board and the Board
of Directors of the Subsidiaries and approved by Indemnitee. Upon failure of the
Board and the Board of Directors of the Subsidiaries to so select such
Independent Counsel or upon failure of Indemnitee to so approve, such
Independent Counsel shall be selected by the American Arbitration Association of
New York, New York or such other person as such Association shall designate to
make such selection.

(d)If a determination is made pursuant to Section 9(b) is that Indemnitee is not
entitled to indemnification to the full extent of Indemnitee's request,
Indemnitee shall have the right to

5

--------------------------------------------------------------------------------

seek entitlement to indemnification in accordance with the procedures set forth
in Section 10 hereof.

(e)If a determination with respect to entitlement to indemnification shall not
have been made within 60 days after receipt by the Company and the Subsidiaries
of such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be absolutely entitled to
such indemnification, absent (i) misrepresentation by Indemnitee of a material
fact in the request for indemnification or (ii) a final judicial determination
that all or any part of such indemnification is expressly prohibited by law.

(f)The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely affect the rights of Indemnitee to indemnification hereunder
except as may be specifically provided herein, or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or the
Subsidiaries, as the case may be, or create a presumption that (with respect to
any criminal action or proceeding) Indemnitee had reasonable cause to believe
that Indemnitee's conduct was unlawful.

(g)For purposes of any determination of good faith hereunder, Indemnitee shall
be deemed to have acted in good faith if in taking such action Indemnitee relied
on the records or books of account of the Company or an Affiliate, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company or an Affiliate in the course of their duties, or on the advice
of legal counsel for the Company or an Affiliate or on information or records
given or reports made to the Company or an Affiliate by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care to the Company or an Affiliate. The Company shall have the burden of
establishing the absence of good faith. The provisions of this Section 9(g)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

(h)The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Company or an Affiliate shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.


        10.    Remedies in Cases of Determination Not to Indemnify or to Advance
Expenses.    

(a)In the event that (i) a determination is made that Indemnitee is not entitled
to indemnification hereunder, (ii) advances are not made pursuant to Section 8
hereof or (iii) payment has not been timely made following a determination of
entitlement to indemnification pursuant to Section 9 hereof, Indemnitee shall be
entitled to seek a final adjudication either through an arbitration proceeding
or in an appropriate court of the State of Delaware or any other court of
competent jurisdiction of Indemnitee's entitlement to such indemnification or
advance.

(b)In the event a determination has been made in accordance with the procedures
set forth in Section 9 hereof, in whole or in part, that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration referred to
in Section 10(a) shall be de novo and Indemnitee shall not be prejudiced by
reason of any such prior determination that Indemnitee is not entitled to
indemnification, and the Company shall bear the burdens of proof specified in
Sections 6 and 9 hereof in such proceeding.

(c)If a determination is made or deemed to have been made pursuant to the terms
of Section 9 or 10 hereof that Indemnitee is entitled to indemnification, the
Company and the Subsidiaries shall be bound by such determination in any
judicial proceeding or arbitration in the absence

6

--------------------------------------------------------------------------------

of (i) a misrepresentation of a material fact by Indemnitee or (ii) a final
judicial determination that all or any part of such indemnification is expressly
prohibited by law.

(d)To the extent deemed appropriate by the court, interest shall be paid by the
Company or the Subsidiaries, or both, to Indemnitee at a reasonable interest
rate for amounts which the Company or the Subsidiaries, or both, indemnifies or
is obliged to indemnify Indemnitee for the period commencing with the date on
which Indemnitee requested indemnification (or reimbursement or advancement of
any Expenses) and ending with the date on which such payment is made to
Indemnitee by the Company or the Subsidiaries, or both.

        11.    Expenses Incurred by Indemnitee to Enforce this Agreement.    All
Expenses incurred by Indemnitee in connection with the preparation and
submission of Indemnitee's request for indemnification hereunder shall be
jointly and severally borne by the Company and the Subsidiaries. In the event
that Indemnitee is a party to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication to enforce Indemnitee's rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole in such
action, shall be entitled to recover from the Company and the Subsidiaries, and
shall be jointly and severally indemnified by the Company and the Subsidiaries
against, any Expenses incurred by Indemnitee. If it is determined that
Indemnitee is entitled to indemnification for part (but not all) of the
indemnification so requested, Expenses incurred in seeking enforcement of such
partial indemnification shall be reasonably prorated among the claims, issues or
matters for which Indemnitee is entitled to indemnification and for claims,
issues or matters for which Indemnitee is not so entitled.

        12.    Non-Exclusivity.    The rights of indemnification and to receive
advances as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under any law,
certificate of incorporation, by-law, other agreement, vote of stockholders or
resolution of directors or otherwise, both as to action in Indemnitee's official
capacity and as to action in another capacity while holding such office. To the
extent Indemnitee would be prejudiced thereby, no amendment, alteration,
rescission or replacement of this Agreement or any provision hereof shall be
effective as to Indemnitee with respect to any action taken or omitted by such
Indemnitee in Indemnitee's position with the Company or an Affiliate or any
other entity which Indemnitee is or was serving at the request of the Company or
the Subsidiaries prior to such amendment, alteration, rescission or replacement.

        13.    Duration of Agreement.    This Agreement shall apply to any claim
asserted and any Losses and Expenses incurred in connection with any claim
asserted on or after the effective date of this Agreement and shall continue
until and terminate upon the later of: (a) ten years after Indemnitee has ceased
to occupy any of the positions or have any of the relationships described in
Section 3, 4 or 5 hereof; or (b) one year after the final termination of all
pending or threatened Proceedings of the kind described herein with respect to
Indemnitee. This Agreement shall be binding upon the Company and the
Subsidiaries and their respective successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee's spouse, assigns, heirs, devisee,
executors, administrators or other legal representatives.

        14.    Maintenance of D&O Insurance.    

(a)The Company and the Subsidiaries each hereby covenants and agrees with
Indemnitee that, so long as Indemnitee shall continue to serve as an Officer or
Director of the Company and thereafter so long as Indemnitee shall be subject to
any possible claim or threatened, pending or completed Proceeding, whether
civil, criminal or investigative, by reason of the fact that Indemnitee was an
Officer or Director of the Company or any other entity which Indemnitee was
serving at the request of the Company or the Subsidiaries, the Company and the
Subsidiaries shall maintain in full force and effect (i) the directors' and
officers' liability insurance issued by the insurer and having the policy amount
and deductible as currently in effect with respect to directors and officers of
the Company or any of its subsidiaries and

7

--------------------------------------------------------------------------------

(ii) any replacement or substitute policies issued by one or more reputable
insurers providing in all respects coverage at least comparable to and in the
same amount as that currently provided under such existing policy (collectively,
"D&O Insurance").

(b)In all policies of D&O Insurance, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company's directors or officers
most favorably insured by such policy.

(c)Notwithstanding anything to the contrary set forth in (a) above, the Company
and the Subsidiaries shall have no obligation to maintain D&O Insurance if the
Company and the Subsidiaries determine in good faith that such insurance is not
reasonably available, the premium cost for such insurance is disproportionate to
the amount of coverage provided or the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit.

        15.    Severability.    Should any part, term or condition hereof be
declared illegal or unenforceable or in conflict with any other law, the
validity of the remaining portions or provisions hereof shall not be affected
thereby, and the illegal or unenforceable portions hereof shall be and hereby
are redrafted to conform with applicable law, while leaving the remaining
portions hereof intact.

        16.    Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

        17.    Headings.    Section headings are for convenience only and do not
control or affect meaning or interpretation of any terms or provisions hereof.

        18.    Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto.

        19.    No Duplicative Payment.    The Company and the Subsidiaries shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment (net of Expenses incurred in collecting such
payment) under any insurance policy, contract, agreement or otherwise.

        20.    Notices.    All notices, requests, demands and other
communications provided for by this Agreement shall be in writing (including
telecopier or similar writing) and shall be deemed to have been given at the
time when mailed, enclosed in a registered or certified postpaid envelope, in
any general or branch office of the United States Postal Service, or sent by
Federal Express or other similar overnight courier service, addressed to the
address of the parties stated below or to such changed address as such party may
have fixed by notice or, if given by telecopier, when such telecopy is
transmitted and the appropriate answerback is received.

(a)If to Indemnitee, to the address appearing on the signature page hereof.

(b)If to the Company or the Subsidiaries to:


Citadel Broadcasting Corporation
City Center West, Suite 400
7201 West Lake Mead Blvd.
Las Vegas, Nevada 89128
Attention: Secretary


        21.    Governing Law.    The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Delaware without regard to its conflicts of law rules.

8

--------------------------------------------------------------------------------

        22.    Entire Agreement.    Subject to the provisions of Section 12
hereof, this Agreement constitutes the entire understanding between the parties
and supersedes all proposals, commitments, writings, negotiations and
understandings, oral and written, and all other communications between the
parties relating to the subject matter hereof. This Agreement may not be amended
or otherwise modified except in writing duly executed by all of the parties. A
waiver by any party of any breach or violation of this Agreement shall not be
deemed or construed as a waiver of any subsequent breach or violation thereof.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    CITADEL BROADCASTING CORPORATION
CITADEL COMMUNICATIONS CORPORATION
CITADEL BROADCASTING COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

        [Name]
[Title]  
 
 
INDEMNITEE
 
 
Name:
 


--------------------------------------------------------------------------------

        [Name]
[Address]  

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5



INDEMNIFICATION AGREEMENT
RECITALS
AGREEMENT
